Citation Nr: 1708965	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for service-connected bilateral hearing loss from September 8, 2008.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1970 to December 1971, and May 1984 to August 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Denver, Colorado, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable 
(0 percent) rating from September 8, 2008, the date of claim, and denied service connection for a cervical spine disability.
 
This case was previously before the Board in August 2014, where the issue on appeal was remanded to the RO to obtain outstanding private records and to schedule VA examinations for both the cervical spine and hearing loss issues.  The private treatment records were obtained and VA examination reports reflect that adequate cervical spine and audiometric examinations were conducted.  As such, the directives of the August 2014 Remand have been substantially satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has appealed from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.






FINDINGS OF FACT

1.  For the entire rating period on appeal from September 8, 2008, the Veteran's bilateral hearing loss has manifested by no more than level II hearing in the right ear and level II hearing in the left ear.

2.  The Veteran is currently diagnosed with a cervical spine disability, to include DJD and DDD.

3.  The Veteran did not injure the cervical spine during service, including combat, due to parachute jumps.

4.  The Veteran did not exhibit chronic symptoms of cervical spine DJD during service.

5.  The Veteran did not exhibit continuous symptoms of cervical spine DJD after service.

6.  DJD of the cervical spine did not manifest within one year of service separation.

7.  The currently diagnosed cervical spine disability, to include DJD and DDD, is not related to the Veteran's parachute jumps during service, and/or otherwise related to service.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).



2.  A cervical spine disability, to include DJD and DDD, was not incurred in active service and may not be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA satisfied its duty to notify regarding the issue of a higher (compensable) initial disability rating for the service-connected bilateral hearing loss, as no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

VA also satisfied its duty to notify regarding the issue of service connection for a cervical spine disability, to include DJD and DDD.  In March 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the May 2009 rating decision from which this appeal arises.  Further, the issue was readjudicated in a March 2011 Statement of the Case (SOC), and in September 2013 and December 2014 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to assist in claims development by obtaining all relevant records to the issues on appeal.  The Board notes that the Veteran's service records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record includes the available service treatment records previously provided by the Veteran, service personnel records, post-service VA and private treatment (medical) records, and the Veteran's written assertions.  The record reflects that the RO attempted to locate the missing service treatment records on multiple occasions.  The Veteran was informed of the missing records and was offered an opportunity to submit any such records in his possession.  In March 2009, formal findings on the unavailability of complete service treatment records were made and the Veteran was informed of such.  38 C.F.R.§ 3.159(e).  Further attempts to obtain the records would be futile.  After the RO's March 2009 formal finding, the Veteran submitted service treatment records for the period of July 1982 to May 2002, and these records have been associated with the claims file.

Second, VA satisfied its duty to obtain a medical opinion when required.  The Veteran was afforded VA audiometric examinations in May 2009, February 2012, and December 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is unclear if the record was reviewed by each audiology examiner, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the reports reflect that necessary audiometric and speech recognition testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of a veteran's hearing loss. Again, taken together, the VA examiners adequately addressed the effect of the Veteran's hearing loss on occupational and daily activities.

The Veteran was also afforded a VA examination of the cervical spine in December 2014.  The VA examination report is of record.  The VA examination report reflects that the VA examiner reviewed the record, considered an accurate factual history derived in part from the record, medical literature, and the Veteran's statements, offered requested opinions, and provided a rationale for such opinions. 

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues of entitlement to a compensable initial disability rating for the service-connected bilateral hearing loss and service connection for a neck disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.


The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id. 

Initial Rating Period from September 8, 2008

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss.  The Veteran advances having difficulty hearing and communicating with others on a daily basis, and asking others to repeat themselves.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from September 8, 2008, the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) disability rating for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements and various VA audiometric examinations.

In May 2009, the Veteran received a VA audiometric examination.  At that time, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
AVG
RIGHT
10
25
70
70
43.75
LEFT
10
30
55
55
36.25

The examination report reflects that the Veteran advanced longstanding hearing loss that began in service.  Speech recognition scores were 88 percent in the right ear and 88 percent in the left ear. 

Based upon the results of the May 2009 audiometric and speech recognition tests, a Roman numeral II is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

In February 2012, the Veteran received another VA audiometric examination.  At that time, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
AVG
RIGHT
20
55
75
70
55
LEFT
15
35
60
55
41.25

The examination report reflects that the Veteran advanced having difficulty hearing and communicating with others, and that it was impacting ordinary conditions of daily life.  Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear. 

Based upon the results of the February 2012 audiometric and speech recognition tests, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 
0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

In December 2014, the Veteran received a third VA audiometric examination.  At that time, pure tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
AVG
RIGHT
20
50
65
70
51.25
LEFT
20
40
65
60
46.25

The examination report reflects the Veteran's hearing loss impacts the ordinary conditions of daily life.  The Veteran advanced having difficulty understanding speech at a distance and when not facing the speaker.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  

Based upon the results of the December 2014 audiometric and speech recognition tests, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 
0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of VA audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for either of the Veteran's ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to an initial compensable disability rating for bilateral hearing loss.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) initial disability rating for bilateral hearing loss at any point during the pendency of this appeal from September 8, 2008.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran advanced having difficulty understanding what individuals are saying at a distance, and having to ask others to repeat themselves on a regular basis.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing. The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding " that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 2014 VA audiometric examination reflects that the Veteran reports "Occupational: corrections 7 years."  The Veteran advanced at the 2014 VA audiometric examination and 2012 VA audiometric examination that the hearing loss impacts daily life in the following ways: problems hearing speech at a distance, problems hearing a speaker facing away, and problems hearing others and having to regularly ask others to repeat themselves.  In an April 2009 VA medical treatment record, the Veteran advanced having problems at work with hearing the bells as used in the jail; however, the record is silent regarding whether or not the Veteran is currently employed or unemployed, and the record is silent as to whether or not the service-connected hearing loss impacts any employment to a degree to suggest unemployability.  The Veteran has not advanced having ceased work due a service-connected disability.  As such, the Board finds that an issue of TDIU has not been raised, and is not before the Board on appeal. 

Service Connection for a Cervical Spine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, DJD (arthritis) of the cervical spine is a chronic disease under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as DJD become manifest to a degree of 
10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran asserts that a cervical spine disability, to include DJD and DDD, was caused by parachute jumps during service.  As discussed below, the Veteran has a current diagnosis of cervical spine DJD, a disorder that may be service connected on a presumptive basis; therefore, the Board will address all theories of service connection, including direct and presumptive.

The Board finds, per the December 2014 VA medical examination, that the Veteran is currently diagnosed with cervical spine disabilities of DJD and DDD.  

After a review of all the evidence of record, both lay and medical, the Board finds that the symptoms of cervical spine DJD as neck pain did not have onset during service, were not chronic in service, or within one year of service, and have not been continuous since the Veteran retired from service in August 2002.  The Veteran did not exhibit symptoms of chronic DJD of the cervical spine during service.  Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed with, or treated for, any cervical spine problems.  The service treatment records also reflect that the Veteran regularly sought treatment for musculoskeletal injuries during service that did not include reports of neck injury or complaints of neck symptoms.  Additionally, the report from the April 2002 retirement medical examination reflects that the Veteran had no neck injury, and showed no history or symptoms of neck injury.  Further, in the corresponding April 2002 retirement examination report of medical history, the Veteran did not report having any neck problems.  The Veteran was not diagnosed with or treated for cervical spine DJD during service, and did not report chronic symptoms of neck pain during service.

The Board next finds that the weight of the evidence demonstrates that the Veteran did not exhibit symptoms of DJD continuously after service.  As noted above, service treatment records do not reflect any cervical spine problems at retirement from service.  The post-service medical evidence reflects the Veteran first receiving treatment for symptoms of cervical spine DJD as neck pain in December 2007, which is five years after retiring from service.  VA treatment records reflect reports of neck pain in 2008 and 2010.  There is no indication from the treatment records that the Veteran was diagnosed with any cervical spine disorder earlier than December 2014.  

The five year period between service and the seeking of medical treatment for symptoms of a cervical spine disability is one factor among other factors in this case that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the normal service retirement examination, a December 2014 VA medical examination report reflecting that the x-rays from October 2008 VA treatment records were negative for any abnormal finding including degenerative changes, and that the Veteran regularly sought treatment for musculoskeletal injuries and pain during 18 years of service that did not include for the neck or cervical spine.  

Additionally, the weight of the evidence demonstrates that DJD of the cervical spine did not manifest within one year of service separation.  The above-mentioned April 2002 retirement from service examination is silent regarding neck problems.  As mentioned above, the October 2008 VA x-rays evaluated by the 2014 December VA examiner were negative for degenerative changes.    

Considering the evidence of record that the Veteran was first treated for symptoms of cervical spine DJD in December 2007, the fact the Veteran's last period of honorable service ended in August 2002, a five year gap, and that the cervical spine x-rays from 2008 were negative for any abnormal finding including degenerative changes, the evidence shows that symptoms of cervical spine DJD as neck pain did not have onset during service, or manifest chronic symptoms in service, or manifest continuous post-service symptoms, including to a compensable degree within one year of service.  For the above reasons, service connection for a cervical spine disability, to include DJD and DDD, on a presumptive basis is not warranted.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against direct service connection for a cervical spine disability, to include DJD and DDD.  As noted above, the Veteran currently has diagnoses of DJD and DDD of the cervical spine.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not injure the cervical spine during service, including combat, due to parachute jumps.  The Board notes that the Veteran engaged in combat with the enemy during service in Vietnam; however, the Veteran asserted on the September 2008 VA claims form that a neck injury occurred in 1985, 15 years after service in Vietnam.  The Veteran's representative advances that the Veteran is asserting a claim of neck injury related to combat, but there is no lay evidence of record submitted by the Veteran to support this assertion; in fact, the Veteran has advanced injuring his neck in 1985 during peacetime.  

The Veteran's statements to the 2014 VA medical examiner reflect "that once in 1970 and again in 1984 during parachute jumps [the Veteran]...landing resulting in soreness in [the Veteran's] back."  The Veteran does not advance experiencing a neck injury in 1970.  As noted above, the available service treatment records reflect a parachute injury involving the lower back during service in September 1985, and are silent regarding any neck injury at any time.  Also noted above, the Veteran's retirement examination and history of medical report are silent regarding any neck pain or injury.  The medical treatment records reflect that the Veteran first started treatment for neck pain in December 2007, 11 years after the last reported parachute jump in June 1996.  For these reasons, the Board finds that the Veteran did not injure the cervical spine during service, including in combat.

The weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disability, to include DJD and DDD, is not related parachute jumps during service.  The medical evidence and service treatment records do not show that the Veteran's cervical spine disability, to include DJD and DDD, occurred during service, or is otherwise related to service.  As noted above, the available service treatment records are silent for any neck injury or symptoms of DJD of the cervical spine as neck pain during service, and the Veteran's later reported history of symptoms is consistent with the service treatment records.  The VA examiner opined that it was less likely than not that the Veteran's cervical spine disability, to include DJD and DDD, was related to service.  The VA examiner in 2014 noted that this opinion was based on the assumption that a neck injury occurred during service, even though there was no credible lay or medical evidence or record of one occurring.  The VA examiner reasoned that the current x-ray findings of the cervical spine are not inconsistent for a person of the Veteran's age and show a normal progression of aging.  The VA examiner also considered the Veteran's statements regarding parachute injuries during service, but noted that the only record of such an injury was from 1985 and the record reflects specifically an injury to the R L2-L3 paraspinus muscle (lower back) without mentioning any neck injury.  Further, the examiner opined that, even if the Veteran had developed the current symptoms due to an in-service injury, it would be unlikely that the symptoms would delay in developing in the relevant time period after the parachute jumps ceased 
(7 - 18 years), and follows that any in-service injury resolved without sequela. 

As laid out above, the lay evidence supporting that the currently diagnosed cervical spine disability, to include DJD and DDD, consists of the Veteran's lay statements regarding landing poorly during parachute jumps and experiencing neck pain starting in 2003.  Although the Veteran has asserted that the currently diagnosed DDD and DJD of the cervical spine are related to parachute jumps during service, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of either DDD or DJD of the cervical spine.  The etiology of the Veteran's DDD or DJD of the cervical spine is a complex medical question involving internal disease processes.  Thus, while the Veteran is competent to report possible symptoms of DDD and DJD of the cervical spine as neck pain at any time, under the facts of this case, which including no in-service injury or chronic or continuous symptoms, he is not competent to opine on whether there is a link between the disabilities and parachute jumps during service.  See Kahana, 
24 Vet. App. at 438 (recognizing that ACL injury is "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Board finds that the currently diagnosed cervical spine disabilities of DJD and DDD of the cervical spine are not related to the Veteran's parachute jumps during service, or otherwise related to service.  As the weight of the evidence is against presumptive and direct service connection for a cervical spine disability, to include DJD and DDD, under 38 C.F.R. §§ 3.303, 3.307, and 3.309, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the entire initial rating period on appeal from September 8, 2008, a higher (compensable) initial disability rating for service-connected bilateral hearing loss is denied.

Service connection for a cervical spine disability, to include DJD and DDD, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


